     Case 2:08-cr-00137-WFN    ECF No. 2923   filed 12/17/20   PageID.13971 Page 1 of 66




 1                 Jason F. Carr
                   Chief Appellate Attorney
2                  Federal Defenders of Eastern Washington and Idaho
                   10 North Post Street, Suite 700
 3                 Spokane, Washington 99201
                   509.624.7606
4                  Counsel for Flaherty

 5

6
                                United States District Court
 7                             Eastern District of Washington
8      UNITED STATES OF AMERICA,                 Case No. 2:08-cr-0137-WFN-29
9
                              Plaintiff,         Motion to Modify Sentence
10
            v.                                   With Oral Argument
11                                               January 15, 2021.

12     DANIEL ALLEN FLAHERTY,

13                            Defendant.

14
       MOTION TO MODIFY SENTENCE DUE TO THE EXTRAORDINARY
15      AND COMPELLING CIRCUMSTANCES PURSUANT TO 18 U.S.C.
                           § 3582(c)(1)(A)
16

17

18

19
     Case 2:08-cr-00137-WFN             ECF No. 2923          filed 12/17/20       PageID.13972 Page 2 of 66




 1                                            TABLE OF CONTENTS
       INTRODUCTION .................................................................................................1
2
       STATEMENT OF THE CASE .............................................................................9
 3             A.       Compassionate Release Before the First Step Act....................... 12

4              B.       Compassionate Release After the First Step Act ......................... 13
               C.       United States Sentencing Guideline Section 1B1.13 Does Not Apply
 5                      to this Motion ................................................................................. 15
       COVID AND ITS IMPACT ON THE FEDERAL CUSTODIAL ENVIRONMENT
6          17

 7             A.       COVID-19 Surfaced then Spread .................................................. 17
               B.       BOP’s Measures to Contain the Virus .......................................... 19
8
               C.       Dr. Venters’ Report ........................................................................ 21
9              D.       Mr. Flaherty Cannot Protect Himself While in Prison Custody 28
       THIS COURT SHOULD PLACE MOVANT FLAHERTY ON HOME
10     CONFINEMENT FOR THE REMAINDER OF HIS SENTENCE BECAUSE HE
       MEETS THE LEGAL REQUIREMENTS FOR COMPASSIONATE RELEASE
11     AND EQUITY REQUIRES THAT RESULT .................................................... 34
               A.       Flaherty has Met the Exhaustion Requirement .......................... 34
12
               B.       Mr. Flaherty Seeks a Modification of his Sentence ..................... 35
13             C.       COVID-19 Poses a Serious Problem for Penal Institutions ........ 37

14             D.       Mr. Flaherty is at High Risk of Hospitalization or Death Due to
                        Coronavirus and the Conditions at Lompoc ................................. 41

15             E.       The Equities, and 3353(a) Factors, Support Movant Flaherty’s
                        Request for a Sentencing Modification ......................................... 44
16                      1.      Protect the Public from Further Crimes and Provide
                                Needed Educational and Vocational Training: .................. 45
17                      2.      The Nature and Circumstances of the Offense and the Need
                                to Protect the Public ............................................................ 51
18
                        3.      Deterrence ............................................................................ 54
19
                        4.      History and Characteristics ................................................ 56


                                                             –i–
     Case 2:08-cr-00137-WFN             ECF No. 2923         filed 12/17/20       PageID.13973 Page 3 of 66




 1                      5.       Avoiding Unwarranted Sentencing Disparities ................. 58
       CONCLUSION ................................................................................................... 60
2
       CERTIFICATE OF SERVICE ........................................................................... 63
 3

4

 5

6

 7

8

9

10

11

12

13

14

15

16

17

18

19



                                                             –i–
     Case 2:08-cr-00137-WFN    ECF No. 2923    filed 12/17/20   PageID.13974 Page 4 of 66




 1                                    INTRODUCTION

2          Movant and federal prisoner Daniel Allen Flaherty hereby files this

 3 motion to modify his 262-month sentence under 18 U.S.C. §

4 3582(c)(1)(A).1      (See Electronic Court Filing No. (ECF) 205.)            2    The

 5 underlying legal basis is the fact that he has stage-three kidney disease.

6 (See, e.g., Exhibit (Ex) F, at 15, 25, 27 (sealed medical records).) This is

 7 an incurable condition but those inflicted can slow further progression

8 given the proper conditions and environment.3 His prognosis is grime,

9 however, as two of his aunts have needed transplants. If that fate befalls

10 Mr. Flaherty, he is in significant danger.

11
     1 Because this filing is relatively replete with footnotes, Mr. Flaherty
12
     respectfully requests this Court waive the requirement that footnotes be
     double-spaced as otherwise required under LCivR 10(d).
13
     Flaherty’s sentence stems from this Court’s October 15, 2009 written
     2
   judgment based on his plea of guilty to one count of Conspiracy to Distribute
14 500 Grams or More of a Mixture Containing a Detectable Amount of
   Methamphetamine, a violation of 21 U.S.C. § 846). (See Electronic Court
15 Filing No. (ECF) 1671.) The Court originally imposed a sentence of 276-
   months, but modified that downward based on Flaherty’s motion for a
   sentencing reduction based on a retroactive Sentencing Guideline change. (See
16 ECF 2827.)
         That judgment imposes a sentence of 192 months along with a five-year
17 term of supervised release. (See id.)
   3 See Healthline, Everything you Should Know about Stage 3 Kidney Disease
18 (Dec. 8, 2020), https://www.healthline.com/health/stage-3-kidney-disease.
         Mr. Flaherty asserts that prison conditions are not conducive to
19 arresting the condition’s progress.



                              Compassionate Release Motion
                                              –1–
     Case 2:08-cr-00137-WFN       ECF No. 2923    filed 12/17/20   PageID.13975 Page 5 of 66




 1           Barring a matching donor, the wait for a kidney donation averages

2 five years.4

 3           To the best of his knowledge, Mr. Flaherty cannot get on a donor

4 list while in custody.

 5           Overlaying this condition is the threat of a COVID-19 infection.
6            This Motion provides the legal framework underlying Flaherty’s
 7
     request and further maintains that “extraordinary and compelling”
8
     circumstances warrant a sentencing modification.                     It stresses the
9
     following points.
10
             First, Mr. Flaherty has adequately pursued prison remedies and
11
     hence has met administration exhaustion requirements.5 See 18 U.S.C.
12
     § 3582(c)(1)(A) (2020 rev. ed.) (detailing the requirements).6 Mr. Flaherty
13
   4 See American Kidney Fund, Transplant Waiting List (Dec. 8, 2020),
14 https://bit.ly/2JFJVR8

15
     5   (See Exhibit (Ex.) B.)
     6   Which reads, in pertinent part:
16
             (c) Modification of an imposed term of imprisonment.--The court
             may not modify a term of imprisonment once it has been imposed
17           except that--
             (1) in any case--
18
             (A) the court, upon motion of the Director of the Bureau of Prisons,
19           or upon motion of the defendant after the defendant has fully



                                 Compassionate Release Motion
                                                 –2–
     Case 2:08-cr-00137-WFN     ECF No. 2923    filed 12/17/20   PageID.13976 Page 6 of 66




 1 even appealed the initial denial.7 When that failed, he tried again.8 Mr.

2 Flaherty’s motion is properly before this Court. See United States v.

 3 Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United States v. Haney,

4 454 F. Supp.3d 316, 321 (S.D.N.Y. 2020) (to satisfy §3582(c)’s exhaustion

 5 requirement, a defendant must either exhaust administrative remedies

6 with the BOP or “simply wait 30 days after serving his petition on the

 7
     warden of his facility before filing a motion in court.”).
8
             Second, recent case law establishes that universe of what this Court
9
     may consider “extraordinary and compelling” is not cabined by the
10
     criteria listed in U.S. Sentencing Guideline § 1B1.13.9 See, e.g., United
11

12           exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant's behalf or
             the lapse of 30 days from the receipt of such a request by the
13           warden of the defendant's facility, whichever is earlier, may reduce
             the term of imprisonment (and may impose a term of probation or
             supervised release with or without conditions that does not exceed
14           the unserved portion of the original term of imprisonment), after
             considering the factors set forth in section 3553(a) to the extent
15           that they are applicable, if it finds that--
     7   (See Ex. B, at 10.)
16
     In correspondence, Mr. Flaherty informed counsel on November 7, 2020, that
     8
   he reapplied for compassionate release. Mr. Flaherty characterized this as “the
17 third time,” but he may have also been referring to his appeal of the warden’s
   first denial.
18 9 The relevant portion of § 3582(c)(1)(A) states that the court, upon motion of
   the defendant, may reduce a term of imprisonment:
19


                               Compassionate Release Motion
                                               –3–
     Case 2:08-cr-00137-WFN    ECF No. 2923    filed 12/17/20   PageID.13977 Page 7 of 66




 1 States v. Gunn, No. 20-1959, 2020 WL 6813995 (7th Cir. Nov. 20, 2020);

2 United States v. Jones, No. 20-3701, 2020 WL 6817488 (6th Cir. Nov. 20,

 3 2020); United States v. McCoy, No. 30-6821, 2020 WL 7050097 (Dec. 2,

4 2020). This is an understatement as it is not the case that § 1B1.13 has

 5 limited applicability. The section does not apply at all. See United States

6 v. Jones, No. 20-3701, 2020 WL 6817488, at *7-9 (6th Cir. Nov. 20, 2020);

 7
     accord United States v. Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020)
8
     (explaining that § 1B1.13 survives, but only apply “to those motions the
9
     BOP has made”).
10

11

12

13         after considering the factors set forth in section 3553(a) to the
           extent that they are applicable, if it finds that--
14         (i) extraordinary and compelling reasons warrant such a reduction;
           or
15
           (ii) the defendant is at least 70 years of age, has served at least 30
           years in prison, pursuant to a sentence imposed under section
16         3559(c), for the offense or offenses for which the defendant is
           currently imprisoned, and a determination has been made by the
           Director of the Bureau of Prisons that the defendant is not a
17         danger to the safety of any other person or the community, as
           provided under section 3142(g);
18
                                         ***
           and that such a reduction is consistent with applicable policy
19         statements issued by the Sentencing Commission;



                              Compassionate Release Motion
                                              –4–
     Case 2:08-cr-00137-WFN    ECF No. 2923    filed 12/17/20   PageID.13978 Page 8 of 66




 1           Third, Mr. Flaherty’s circumstances warrant a sentencing

2 modification. The federal Bureau of Prisons (BOP) houses Mr. Flaherty

 3 at USP Lompoc a former “COVID hotspot.”10 Conservatively, more than

4 seventy percent of the inmates, and at least sixteen staff members, have

 5 contracted the disease when considering the entire prison complex, i.e.,

6 the minimum-security camps, the low security FCI, and the high security

 7
     prison. See Federal Bureau of Prisons, COVID-19 Coronavirus, COVID-
8
     19 Cases, https://www.bop.gov/coronavirus/ (“Full breakdown and
9
     additional details” search). Four inmates at the complex have died from
10
     COVID-19.
11
             This is a dire situation for Mr. Flaherty as kidney disease is a
12
     recognized COVID-19 high-risk factor.11 Moreover, because the epidemic
13
     has overwhelmed Lompoc’s medical staff, Mr. Flaherty is not receiving
14
     adequate medical care for this kidney disease.               This will lead to a
15

16   10   BOP houses Mr. Flaherty in the adjacent minimum security North Camp.
   11 Centers for Diseases Control (CDC), People with Certain Medical Conditions
17 (Dec. 9, 2020), https://bit.ly/3lQrx5V.             “Adults   of   any    age
   with certain underlying medical conditions are at increased risk for severe
           from the virus that causes COVID-19. Id. (emphasis in original).
18 illness
   “Severe illness from COVID-19 is defined as hospitalization, admission to the
   ICU, intubation or mechanical ventilation, or death.” Id.
19


                              Compassionate Release Motion
                                              –5–
     Case 2:08-cr-00137-WFN      ECF No. 2923    filed 12/17/20   PageID.13979 Page 9 of 66




 1 continuing loss of function as the malady progresses to stage IV. Already

2 Mr. Flaherty has difficulty functioning as he is in constant pain, secrets

 3 blood in his urine (hematuria), has elevated levels of creatinine, and

4 abnormal blood panels.12 Any further deterioration and Mr. Flaherty will

 5 be unable to handle the prison environment.13

6
              Finally, as mentioned, “the First Step Act freed district courts to
 7
     consider the full slate of extraordinary and compelling reasons that an
8
     imprisoned person might bring before them in motions for compassionate
9
     release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). Mr.
10
     Flaherty, who has been in custody for approximately twelve years, has
11
     made significant strides in rehabilitating himself.14 (See, e.g., Exhibit A,
12

13   12   (See Ex. F, at 1, 11-14, 25, 33-34, 36.)
   13 Chronic kidney disease has five stages: 1) at stage I, an individual's kidneys
14 function at 90 percent or higher; 2) at stage II, an individual's kidneys function
   at 60–89 percent, which does not require radical treatment; 3) at stage III, an
15 individual experiences “moderately reduced kidney function” and their kidneys
   operate at about 30–59 percent; 4) stage IV is marked by “severely reduced
   kidney function” and an individual “may be feeling quite ill at this stage,” as
16 their kidneys only function at about 15–29 percent; and 5) at stage V, an
   individual's kidneys function at less than 15 percent and they are either
   waiting for a kidney transplant or are on dialysis. (citing United States v.
17 Davidson, 2020 WL 487725, *2 n.2 (Aug. 20, 2020) (citing National Kidney
   Foundation, What are the Stages of Chronic Kidney Disease? (August 6, 2020),
18 https://bit.ly/30eB0u8).)
   14 The criminal docket indicates that the magistrate court arraigned Mr.

19 Flaherty on October 1, 2008, and ordered him detained pending trial on


                               Compassionate Release Motion
                                                –6–
     Case 2:08-cr-00137-WFN    ECF No. 2923   filed 12/17/20   PageID.13980 Page 10 of 66




 1 at 7-9 (glowing article from the National Association of Institutional

2 Agribusiness on Mr. Flaherty’s job training and progress).)15

 3
            Mr. Flaherty has served a significant portion of his 264-month
4
      sentence.16 BOP projects an April 2, 2027 release date.17 He is also a
 5
      good risk for release to home confinement as he possesses strong family
6
      support and the means to support himself.18
 7
            While Flaherty’s criminal record reveals drug addiction and
8
      distribution activities, he has no convictions for violent activities.19 Drug
9

10
      October 3, 2008. (See Electronic Court Filing Nos. (ECF) 215, 287.)
11 15 But see 28 U.S.C. § 994(t) (2018) (directing that rehabilitation cannot be the
   only factor that warrants release). However, as explained in McCoy, “there is
12 no indication that successful rehabilitation efforts may not be considered as
   one among other factors under § 3582(c)(1)(A)(i), and the government does not
   argue otherwise here.” 2020 WL 7050097, at *11 n.9.
13
   16 As of December 2020, Mr. Flaherty has served approximately 145 months in
   custody with 76 remaining, with good time credits. This is 65.61% of his
14 sentence. Note that, as detailed in BOP paperwork, Mr. Flaherty has earned
   Second Chance Act credits which would allow BOP to place him in a half-way
15 house 17-19 months prior to his projected release date. (See Ex. A, at 6
   (Program Review comments).)
16    17    See   Federal    Bureau        of   Prisons,  Find     an           Inmate,
      https://www.bop.gov/inmateloc/ (last accessed November 20, 2020).
17    18(See Ex. A, at 1-2; see also Ex. B, at 11 (detailing Mr. Flaherty’s release plan,
      sentence completion, and medical status as of August 2020.)
18    19 (See Presentence Investigation Report (PSR) ¶¶ 104-84 (criminal convictions
      and Criminal History calculation).)
19


                              Compassionate Release Motion
                                              –7–
     Case 2:08-cr-00137-WFN    ECF No. 2923   filed 12/17/20   PageID.13981 Page 11 of 66




 1 distribution, while admittedly serious, is a non-violent offense.

2 Moreover, there is a viewpoint, becoming ever more prevalent, that the

 3 harsh sentences imposed for non-violent drug offenses were misguided

4 and ultimately counterproductive.20

 5
            That said, Mr. Flaherty recognizes he broke federal law and
6
      deserves a severe consequence. He did not plead guilty, however, to a
 7
      capital offense. Mr. Flaherty wants to pay his debt to society, just in a
8
      manner that is safe and will allow him to treat his chronic kidney disease
9
      condition. With the proper care, there is a possibility he will not need a
10
      transplant. If he contracts COVID-19, however, he faces enhanced risk
11
      of death or life-altering complications. His serious medical condition, the
12
      added risk should he contract COVID-19, and BOP’s inability to provide
13

14
     See, e.g., Alyssa Stryker, Drug Policy Alliance, Rethinking the “Drug
      20

15 Dealer,” (Dec. 17, 2019), https://drugpolicy.org/drugsellers. Among the
      findings for the report are that Congress created current drug laws on the
      premise that they would reduce overall supply, and in turn, consumption. In
16    reality, the opposite has occurred. Meanwhile, we have increased the amount
      of people incarcerated for selling or distribution offenses by 3000%—from
      15,000 in 1980 to 450,000 today—but drugs are more readily available, at
17    significantly lower prices. See id. (Key Facts section); accord Sean Ross,
      Investopia, The Economics of Illicit Drug Trafficking (Nov. 14, 2019),
18    https://bit.ly/341sgtM (“Basic economic analysis can show why most
      prohibitions fail to realize their intended goals and why making drugs illegal
      may actually benefit drug producers and suppliers at the expense of everyone
19    else.”).



                              Compassionate Release Motion
                                              –8–
     Case 2:08-cr-00137-WFN       ECF No. 2923   filed 12/17/20   PageID.13982 Page 12 of 66




 1 him proper treatment, singularly and cumulatively, constitute a

2 significant, “extraordinary and compelling” factor warranting a sentence

 3 modification. Cf. 18 U.S.C. § 3282(c)(1)(A) (2020 rev. ed.).

4             For these reasons, Movant Daniel Allen Flaherty humbly and

5 respectfully requests this Court release him from custody, extend his

6 term of supervised release, and place him on home confinement for the

 7
      remaining portion of his custodial sentence.
8
                                 STATEMENT OF THE CASE
9             A federal grand jury indicted Daniel Allen Flaherty on September
10 11, 2008, for conspiracy to distribute 500 grams or more of

11
      methamphetamine.21            The magistrate court ordered him detained
12
      pending trial on October 3, 2008.22
13
              On May 11, 2009, Mr. Flaherty pleaded to Count 1 of the Second
14
      Superseding Indictment alleging a conspiracy to distribute in violation of
15
      21 U.S.C. § 846.23 The Defendant pleaded guilty pursuant to Federal
16
   21 (See ECF 1; see also ECF 349 (Superseding Indictment); ECF 614 (Second
17 Superseding Indictment).)
      22   (See ECF 278, 287.)
18
      23   (See ECF 1243, 1244.)
19


                                 Compassionate Release Motion
                                                 –9–
     Case 2:08-cr-00137-WFN        ECF No. 2923     filed 12/17/20   PageID.13983 Page 13 of 66




 1 Rule of Criminal Procedure, Rule 11(c)(1)(C) agreement, stipulating that

2 the conspiracy distributed more than 15 kilograms of methamphetamine

 3 and that this amount was reasonably foreseeable to Mr. Flaherty.24 Mr.

4 Flaherty also agreed that the government properly filed its 21 U.S.C.

 5 § 851 thereby increasing his mandatory minimum to twenty years. The

6 United States, in turn, agreed not to file a second § 851 enhancement

 7
      which would have subjected Mr. Flaherty to a mandatory life sentence.
8
      Mr. Flaherty further agreed he was a career offender, stipulating his
9
      applicable offense level was a 35 with an advisory guideline range of 292-
10
      365 months.25 The agreement, however, stipulated to a sentencing range
11
      of 264-300 months and further agreed to run a pending supervised
12
      release sentence concurrent to that sentence.26
13
               Mr. Flaherty agreed to a substantial forfeiture of assets and
14
      $23,246.61. He also waived his right to appeal. 27
15

16
      24   (See ECF 1246 (written plea agreement).)
17    25   (See id. at 14, 17.)
      26   (See id. at 15, 17.)
18
      27   (See id. at 19-21.)
19


                                  Compassionate Release Motion
                                                  – 10 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.13984 Page 14 of 66




 1            On October 14, 2009, this Court followed the written plea

2 agreement by sentencing Mr. Flaherty to 276 months of incarceration.28

 3 He did not file an appeal.

4             Mr. Flaherty sought 2255 relief. This Court denied that application

 5 on May 24, 2012.29 The United States Court of Appeals affirmed.30

6             Mr. Flaherty had better luck with seeking a sentencing reduction
 7
      under Sentencing Guideline Amendment 782. After a Ninth Circuit
8
      remand, this Court reduced his sentence to 262 months.31
9
              In this Motion, Mr. Flaherty seeks a sentencing modification based
10
      on “compelling and extraordinary circumstances” pursuant to the First
11
      Step Act and 18 U.S.C. § 3582(c)(1)(A).
12

13

14

15

16
      28   (See ECF 1669 (sentencing minute entry); see also 1671 (Judgment).)
17
      29   (See ECF 2458.)
18    30   (See ECF 2517.)
19    31   (See ECF 2826, 2827; see also ECF 2811 (Ninth Circuit decision).)



                              Compassionate Release Motion
                                               – 11 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.13985 Page 15 of 66




 1          LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE

2              A. Compassionate Release Before the First Step Act

 3          The compassionate release statute empowers courts to reduce a

4 defendant’s sentence whenever “extraordinary and compelling reasons

 5 warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i) (2020 rev. ed.).

6           The statute was first enacted as part of the Comprehensive Crime

 7 Control Act of 1984 to serve as a “safety valve” to enable judges to

8 reassess whether a sentence reduction was warranted by factors

9 previously addressed through the abolished parole system.                          The
10 Sentencing Commission defined “extraordinary and compelling reasons”

11
      as including medical conditions, age, family circumstances, and “other
12
      reasons.” U.S. Sentencing Guideline Manual § 1B1.13, app. n.1(A) (2018).
13
            As originally enacted, the statute left sole discretion for filing
14
      compassionate release motions with the Director of the Bureau of Prisons
15
      (“BOP”). Over the course of three decades, the BOP rarely filed motions
16
      on behalf of inmates who met the eligibility criteria. 32
17
   32 Until 2013, on average, “only [twenty-four] inmates were released each year”
18 through   the BOP program. See Hearing on Compassionate Release and the
   Conditions of Supervision before the U.S. Sentencing Comm'n (2016)
19 (statement of Michael E. Horowitz, Inspector General, Dep't of Justice); see


                              Compassionate Release Motion
                                              – 12 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.13986 Page 16 of 66




 1          B. Compassionate Release After the First Step Act

2           On December 21, 2018, the First Step Act became operative

 3 changing the applicable framework by allowing defendants to directly

4 petition courts for relief instead of resting the decision solely with

5 wardens.         See 18 U.S.C. § 3582(c)(1)(A) (2020 rev. ed.).                    The

6 compassionate release statute, as amended by the First Step Act, allows

 7 district courts to grant relief whenever “extraordinary and compelling

8 reasons” warrant a reduction, consistent with the sentencing factors

9 outlined in 18 U.S.C. § 3553(a) and the Sentencing Commission’s

10 applicable policy statements, regardless of BOP’s position.

11
            Thus, a district court can grant a sentencing reduction under 18
12
      U.S.C. § 3582(c)(1)(A), where “extraordinary and compelling reasons
13
      warrant such a reduction” and “a reduction [would be] consistent with
14
      applicable policy statements issued by the Sentencing Commission.” The
15
      Sentencing Commission also directs courts to consider whether the
16
      defendant poses “a danger to the safety of any other person or to the
17

18
   also United States v. Brooker, 976 F.3d 228, 230-33 (2d Cir. 2020 (2d Cir. 2020)
19 (detailing the history of statutory compassionate release).


                              Compassionate Release Motion
                                              – 13 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.13987 Page 17 of 66




 1 community, as provided in 18 U.S.C. § 3142(g),” and “the factors set forth

2 in 18 U.S.C. § 3553(a), to the extent they are applicable.” U.S. Sentencing

 3 Guideline Manual. § 1B1.13 (2018).33

4           Mr. Flaherty’s request for compassionate release does not ask the

 5 Court to review a BOP decision. Rather, the statutory responsibility to

6 decide whether to extend compassionate release to Flaherty rests solely

 7
      with the Court.34       Since the First Step Act took effect, courts have
8
      continued to expand compassionate release, finding “extraordinary and
9
      compelling reasons” in circumstances beyond the factors of age, medical
10
      condition, and family needs BOP has typically relied upon. See Brooker,
11

12
   33 However, as described in the next subsection, the Sentencing Guideline
13 Manual § 1B1.13 compassionate release policy statement is out of date and not
   responsive to the First Step Act’s changes. See United States v. Brooker, 976
   F.3d 228, 237 (2d Cir. 2020); United States v. Jones, No. 20-3701 (6th Cir. Nov.
14 20, 2020); United States v. Gunn, No. 20-1959 (7th Cir. Nov. 20, 2020).

15
      34 United States v. Jones, outlines the three part-test for determining
      compassionate release eligibility:
16          (1) “find[ing]” extraordinary and compelling reasons merit a
            sentence reduction;8 (2) “find[ing]” that the reduction is consistent
            with “applicable” Sentencing Commission policy statements; and
17          (3) “considering” the “applicable” § 3553(a) factors.

18 Jones, slip. opin, at 9 (citing United States v. Ruffin, 978 F.3d 1000 (6th
   Cir. 2020) (quoting § 3582(c)(1)(A))).
19


                              Compassionate Release Motion
                                              – 14 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.13988 Page 18 of 66




 1 976 F.3d at 237; United States v. McCoy, No. 20-6821, 2020 WL 7050097

2 (4th Cir. Dec. 2, 2020).

 3          C. United States Sentencing Guideline Section 1B1.13 Does Not
               Apply to this Motion
4
            Title 18 U.S.C. § 3582(c)(2) directs courts to consider “applicable
 5
      policy statements issued by the Sentencing Commission.” The problem
6
      with this directive is there is no applicable policy statement. United
 7
      States v. Brooker, 976 F.3d 228 (2d Cir. 2020); United States v. Jones,
8
      No. 20-3701, 2020 WL 6817488 (6th Cir. Nov. 20, 2020); United States v.
9
      Gunn, No. 20-1959, 2020 WL 6813995 (7th Cir. Nov. 20, 2020), and
10
      United States v. McCoy, No. 20-6821, 2020 WL 7050097 (4th Cir. Dec. 2,
11
      2020), all hold that, because the Sentencing Commission has not yet
12
      updated United States Sentencing Guideline Manual § 1B1.13, it does
13

14 not apply to First Step Act compassionate release motions filed by

15 defendant-inmates. See Brooker, 976 F.3d at 245 (“it is manifest that

16 [§1B1.13’s] language is clearly outdated and cannot be fully applicable”).

17          To explain, the text of § 3582(c)(1)(A) directs courts to ensure “a

18 reduction is consistent with applicable policy statements issued by the

19 Sentencing Commission.”            The most recent Sentencing Guidelines


                              Compassionate Release Motion
                                              – 15 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.13989 Page 19 of 66




 1 Manual,       the   2018     edition,   has     a    policy    statement,   § 1B1.13,

2 implementing the compassionate-release statute.                       But this policy

 3 statement begins: “Upon motion of the Director of the Bureau of Prisons.”

4 See Gunn, 2020 WL 6813995, at *2. The section has not been updated to

 5 reflect the First Step Act’s substantial changes. It therefore only applies

6 to motions for release filed by the Director of the Bureau of Prisons. See

 7
      Brooker, 976 F.3d at 235-36 (explaining that § 1B1.13 survives, but only
8
      apply “to those motions the BOP has made”); accord Gunn, 2020 WL
9
      6813995, at *2 (holding that, until § 1B1.13 is amended the Guidelines
10
      Manual “lacks an ‘applicable’ policy statement covering prisoner-
11
      initiated applications for compassionate release”); McCoy, 2020 WL
12
      70577, at *9 (“In short, we agree with the Second Circuit and the
13
      emerging consensus in the district courts: There is as of now no
14
      “applicable” policy statement governing compassionate-release motions
15
      filed by defendants under the recently amended § 3582(c)(1)(A), and as a
16
      result, district courts are “empowered ... to consider any extraordinary
17
      and compelling reason for release that a defendant might raise.” (quoting
18
      Brooker, 976 F.3d at 230); see also Jones, 2020 WL 6817488, at *9 (“In
19


                              Compassionate Release Motion
                                              – 16 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.13990 Page 20 of 66




 1 cases where incarcerated persons file motions for compassionate release,

2 federal judges. . .have full discretion to define ‘extraordinary and

 3 compelling’ without consulting the policy statement § 1B1.13.).35

4             In sum, a district court abuses its discretion when it relies upon

 5 § 1B1.13 in deciding a compassionate release motion initiated by a prison

6 inmate.

 7
             COVID AND ITS IMPACT ON THE FEDERAL CUSTODIAL
                              ENVIRONMENT
8
              A. COVID-19 Surfaced then Spread
9
              On December 2019, a novel coronavirus—named COVID-19—
10
      surfaced in Hubei Province, China.36             In what started as a regional
11
      outbreak, COVID-19 spread worldwide, infecting over 39 million people
12
      and killing more than a million people by mid-October, 2020.37 Today,
13

14    35The McCoy decision refers to the multi-appellant case United States v.
      Brooker, 976 F.3d 228 (2d Cir. 2020), as “United States v. Zullo.” The Harvard
15 Blue Book, however, directs parties to “[o]mit all parties other than the first
   listed on each side.” The Bluebook: A Uniform System of Citation R.10.2.1 (a),
   at 97 (Columbia Law Review Ass’n et al. eds. 20th ed. 2015). The first name
16 in the case caption is “Brooker,” the last name is “Zullo.”

17    36   World Health Organization, Q&A on Covid-19, bit.ly/WHO-Covid-19-QA.

18
      37   Coronavirus Map: Tracking the Global Outbreak, The New York Times,
      October 16, 2020, nyti.ms/NYT-Covid-19-World-Cases.
19


                              Compassionate Release Motion
                                              – 17 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.13991 Page 21 of 66




 1 December 11, 2020, that number stands at more than 71,334,932 infected

2 and 1,599,323 deaths.38

 3                        COVID-19 Map: December 11, 2020
4

 5

6

 7

8

9

10

11

12             The United States has been particularly hard-hit with COVID-19

13 infecting over 16.2 million in every state and territory, killing more than

14 300,000 Americans.39

15

16

17
   38 See WorldoMeter, Corornavirus, (Dec. 11, 2020),
18 https://www.worldometers.info/coronavirus

19
      39   See id.



                              Compassionate Release Motion
                                              – 18 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.13992 Page 22 of 66




 1            B. BOP’s Measures to Contain the Virus

2             To combat COVID-19’s spread, the BOP instituted a nationwide,

 3 phased response plan. Starting in early-April 2020, it:

4             - suspended social visit;

 5            - suspended legal visits (with limited exceptions);

6             -   suspended all programming (e.g., RDAP, classes, etc.); and

 7            - restricted inmate movement (i.e., inmates are confined to their
                cells for large portions of the day).40
8
              The BOP also implemented a mandatory fourteen-day “quarantine”
9
      for all incarcerated individuals coming into BOP facilities, as well as all
10
      incarcerated individuals who report COVID-19 symptoms or a
11
      temperature greater than 100.4 degrees.41 BOP places inmates who
12
      arrive symptomatic and/or test positive for COVID-19 in “medical
13

14 isolation.” “Medical isolation” is generally not a sanitary hospital room

15

16
      40   See BOP Modified Operations, Federal Bureau of Prisons,
17 https://www.bop.gov/coronavirus/covid19_status.jsp (updated October 8,
   2020).
18
   41 Id.

19


                              Compassionate Release Motion
                                              – 19 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.13993 Page 23 of 66




 1 with an attached washroom; it’s placement in the “Special Housing Unit,

2 also known as “the SHU” or “solitary confinement.”42

 3               Placing symptomatic individuals in solitary for two weeks exceeds

4 what experts agree is medically ethical. “Nearly every scientific inquiry

 5 into the effects of solitary confinement over the past 150 years has

6 concluded that subjecting an individual to more than 10 days of

 7
      involuntary segregation results in a distinct set of emotional, cognitive,
8
      social, and physical pathologies.”43          Those pathologies include panic
9
      attacks, disordered thinking and paranoia, compulsive behavior like
10
      pacing and cleaning, difficulty concentrating and memory problems,
11
      hyperawareness and startle reactions, irritability, anger and despair.44
12
                 These compounding pathologies may cause an individual in
13
      solitary, particularly those with mental illness, to despair causing
14

15

16
      42   Id.
17    43Cloud, Drucker, Brown, and Parsons, Public Health and Solitary in the
      United States, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4265928/
18
      44   See id. (A Public Health Ethical Framework section)
19


                               Compassionate Release Motion
                                               – 20 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.13994 Page 24 of 66




 1 suicidal ideation to take hold. The United Nations puts it more bluntly:

2 solitary exceeding 15 days “rises to the level of torture.”45

 3            In short, the carceral environment is a particularly bad place to be

4 during an epidemic. BOP’s measure to contain that risk, while laudable,

 5 are destined to, and have, failed.

6             There is another insidious aspect to making quarantine punitive—
 7
      it makes the prison environment more unsafe because it causes inmates
8
      to avoid reporting exposure and symptoms. Dr. Venters discusses this
9
      effect, and much more, in his report on how the federal Bureau of Prisons
10
      facility Lompoc has responded to COVID-19. 46
11
              C. Dr. Venters’ Report
12
              This Court is fortunate to have a report that outlines the conditions
13
      at Lompoc. Dr. Venter submitted the report in case CV 20-4450-CBM-
14
      (PVCx), Torres et al. v. Milusnic et al, in order to allow the court to have
15
      a neutral appraisal of the prison’s conditions.
16

17
      45   See http://bit.ly/SolitaryReport-June2020 at 3 (last accessed Nov. 20, 2020).
18
      46   (See Ex. C.)
19


                               Compassionate Release Motion
                                               – 21 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.13995 Page 25 of 66




 1             Dr. Venter conducted the inspection on September 1st, and 2nd,

2 2020.47 The BOP Lompoc complex is comprised of three administrative

 3 areas, FCI Lompoc, also referred to as “the Low” because of its low

4 security status, USP Lompoc, also referred to as “the Medium”, for the

 5 same reason, and two camp areas, North and South Camps. The first day

6 of inspection focused on FCI Lompoc (the Low) and the second on USP

 7
      Lompoc (the Medium) and the two camp areas.48
8
               In general, the COVID-19 outbreak at Lompoc “has been one of the
9
      nation’s most overwhelming.”49 The census of the BOP Lompoc facility
10
      was approximately 2,200. BOP data on September 1, 2020, identified 953
11
      detained people as “recovered” from COVID-19 and three inmates as
12

13

14

15
      47   (See id. at 4.)
      48   (See id.) BOP houses Mr. Flaherty in the North Camp.
16
   49 (Id. at 2.) In July 2020, the Office of the Inspector General of the U.S.
   Department of Justice issued a report on the COVID-19 response at Lompoc.
17 (See Ex. D.) Like Dr. Venter’s report, it several areas of deficiency in the
   response, including inadequate staffing of health and correctional staff, lack of
18 adequate   testing and screening of detained people, inadequate leadership,
   shortage of personal protective equipment and extremely limited use of home
   confinement as an alternative for high-risk people.
19


                              Compassionate Release Motion
                                              – 22 –
     Case 2:08-cr-00137-WFN       ECF No. 2923     filed 12/17/20   PageID.13996 Page 26 of 66




 1 actively infected.50 BOP reports four people have died from COVID-19

2 related illness.51

 3             Dr. Venter describes conditions in the camps and his discussions

4 with inmates housed therein.52 There appeared to be ample cleaning

 5 supplies but some bunks were situated close to each other.

6              The inmates confirmed that, as in the rest of the facility, sick call
 7
      requests take more than a week for response. 53 Chronic care patients
8
      have not received treatment for more than six months.54 Approximately
9
      a quarter of people in the camps reported lingering COVID-19 symptoms
10
      including pain with breathing, headaches, loss of taste and smell, joint
11
      stiffness, and weakness.55         “None of them reported being seen after
12
      leaving medical isolation to be asked about ongoing COVID-19 symptoms
13

14

15
      50   (See Ex. C, at 2.)
      51   (Id.)
16
      52   (See id. at 10-13.)
17    53   (See id. at 12.)
      54   (See id.)
18
      55   (See id.)
19


                                 Compassionate Release Motion
                                                 – 23 –
     Case 2:08-cr-00137-WFN       ECF No. 2923     filed 12/17/20   PageID.13997 Page 27 of 66




 1 or disability and several reported that they had submitted multiple sick

2 call requests for these symptoms without being seen.”56

 3             Inmates reported difficulty accessing care when they became ill

4 with COVID-19, “as well as concerns about having been labelled

 5 asymptomatic when they tested positive despite being actually ill with

6 COVID-19 weeks earlier.”57

 7
               There is an increased chance of an inmate introducing COVID-19
8
      into one of the camps because BOP does not screen them from work
9
      details.58 BOP officials do not wear masks, “including the count officers
10
      who rotate between units.”          BOP does not attempt to implement or
11
      promote social distancing in medication or clinic ques.59
12

13

14

15

16
      56   (See id. at 12-13.)
17    57   (Id. at 13.)
      58   (See id.)
18
      59   (See id.)
19


                                 Compassionate Release Motion
                                                 – 24 –
     Case 2:08-cr-00137-WFN       ECF No. 2923     filed 12/17/20   PageID.13998 Page 28 of 66




 1             Several people expressed reluctance to report COVID-19 symptoms

2 out of fear of the prison transferring them to quarantine which “operated

 3 like solitary confinement.”60

4              Dr. Venter presents an unbiased analysis that highlights areas

 5 where Lompoc’s COVID-19 response it positive.61                       For instance, the
6 prison handles staff screening well and has, or used to have, a dedicated

 7
      COVID-19 hospital unit.62 Yet there are areas of deficiencies.
8
               For instance, Dr. Venter found several areas where Lompoc fails to
9
      adequately screen for the virus.63             “Taken together, these screening
10
      deficiencies increase the risk that patients will become seriously ill or die
11
      from COVID-19 and also increase the potential spread of the virus.”64
12
               Lompoc medical personnel fail to timely response to sick calls and
13
      chronic care. This is not a trivial failing as “[t]hese encounters are central
14

15
      60   (Id.)
16
      61   (See id. at 19-20.)
17    62   (See id. at 19.)
      63   (See id. at 21-22.)
18
      64   (Id. at 21.)
19


                                 Compassionate Release Motion
                                                 – 25 –
     Case 2:08-cr-00137-WFN       ECF No. 2923     filed 12/17/20   PageID.13999 Page 29 of 66




 1 to the facility[’s] COVID-19 response.”65 The lack of appropriate chronic

2 care is salient to Mr. Flaherty as it will cause his kidney disease to unduly

 3 progress.66

4              As self-reported by numerous inmates, Dr. Venter confirms that

 5 there is a lack of infection control in housing areas.67 For instance, the

6 Centers for Disease Control has clearly identified the ability to dry one’s

 7
      hands with a single use paper towel or air dryer as critical to COVID-19
8
      response.68
9
               This was not possible for all inmates:
10
                   In one housing area I was told by BOP leadership that
                   paper towels were not needed because of the presence
11                 of a hand dryer. I tested the hand dryer and it was
                   broken. Staff and detained people in the unit confirmed
                   that it had not worked for over one year.69
12

13

14

15
      65   (Id. at 22.)
   66 (Cf. id. at 23 (“almost all people in the chronic care service” report it takes

16 “far longer than the 3-6-month window” claimed by BOP staff”).
      67   (See id. at 24-25.)
17
      68COVID-19: Handwashing (Sept. 21, 2020)
      https://www.cdc.gov/coronavirus/2019-ncov/global-covid-19/handwashing.htm.
18
      69   (Ex. C, at 24.)
19


                                 Compassionate Release Motion
                                                 – 26 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14000 Page 30 of 66




 1             Finally, Dr. Venter outlined the negative impacts of the prison’s

2 punitive approach to quarantine.70                   “While not directly related to

 3 quarantine, the intimidation and threatening of detained people to

4 behave in a manner prescribed by correctional staff during the inspection

 5 is another very concerning example of a punitive response to the COVID-

6 19 outbreak in the facility.”71

 7
               Dr. Venter makes a number of recommendations to improve
8
      Lompoc’s conditions and ends with this summary:
9                  The COVID-19 outbreak at BOP Lompoc has been one
                   of the prison system’s most expansive, in terms of the
10                 percentage of detained people who were infected as
                   well as those who died. The response of the BOP and
                   PHS to this unprecedented challenge at Lompoc
11                 exhibits both significant strengths and serious
                   deficiencies. Overall, the COVID-19 response at BOP
                   Lompoc is characterized by some evidence-based
12                 strategies being superimposed on a grossly inadequate
                   COVID-19 cases, slow the spread of the virus and
13                 protect high risk patients have been incompletely
                   implemented. Many of the deficiencies in health access
                   flow directly from chronic, unaddressed understaffing.
14                 This problem has been previously identified but I am
                   very concerned by facility leadership’s inability to
                   discuss or quantify how these shortages relate to the
15                 COVID-19 response.72

16

17    70   (See id. at 25.)
      71   (Id.)
18
      72   (Id. at 28-29.)
19


                              Compassionate Release Motion
                                              – 27 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14001 Page 31 of 66




 1             Implementing Dr. Venter’s recommendations “will take time.”73 It

2 is unclear whether BOP was implemented any of Dr. Venter’s

 3 suggestions.

4              D. Mr. Flaherty Cannot Protect Himself While in Prison Custody

 5             Judges across the country are learning that prisons are “powder

6 kegs for infection” that have allowed “the COVID-19 virus to spread with

 7
      uncommon and frightening speed.”                 United States v. Rountree, 460
8
      F.Supp.3d 224, 232 (N.D.N.Y. 2020 (citation omitted); see also United
9
      States v. Young, 460 F.Supp.3d 71, (D. Mass. 2020) (“As the virus can
10
      appear suddenly and spread quickly in the prison population, I cannot
11

12 find that Ms. Young's risk of exposure is insignificant.”).

13

14

15

16

17

18

19    73   (Id. at 29.)



                              Compassionate Release Motion
                                              – 28 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.14002 Page 32 of 66




 1            Mass virus spread is exactly what happened at Lompoc. The

2 catastrophic outbreak at Lompoc was documented in the news,74 district

 3 court orders, Dr. Venters’ Report, and in a class action lawsuit by the

4 ACLU.75

 5

6

 7

8

9

10

11

12

13

14

15

16

17
     Tyler Hayden, Lompoc Prison Explodes with Active COVID-19 Cases, Santa
      74

18 Barbara Independent (May 13, 2020), https://bit.ly/3gUbC4D.
      75   See Torres v. Carvajal, No. 20-cv-4450 (C.D. Cal. May 16, 2020) (class-action
19
      complaint).


                               Compassionate Release Motion
                                               – 29 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.14003 Page 33 of 66




 1            As of December 14, 2020, the BOP lists the following information

2 for Lompoc:

 3
       Facility     Inmates    Staff      Inmate        Staff      Inmates     Staff
4
                    Positive   Positive   Deaths        Deaths     Recovered   Recovered
 5
       Lompoc 1                1          2             0          139         28
6
       USP
 7

8      Lompoc 0                0          2             0          691         19

9      FCI

10            There are reasons to question the reported numbers.

11             First, BOP regularly transfer inmates between the two facilities.
12
      The outbreak intertwines between the USP and the FCI.76
13
              Second, the BOP’s classification of inmates as “recovered” is
14
      problematic. The class action lawsuit contains a declaration of Shamsher
15
      Samra, M.D., Assistant Professor of Clinical Medicine at University of
16

17 California, Los Angeles and a faculty member in the Department of

18

19
      76   Carvajal, No. 20-cv-4450 at 24.



                               Compassionate Release Motion
                                               – 30 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.14004 Page 34 of 66




 1 Emergency Medicine at Harbor-UCLA.77 Dr. Samra works in the LA

2 County jails after receiving his M.D. from Harvard Medical School.78

 3
                 Dr.   Samra   describes   the    following       problems   with   BOP’s
4
      classification of “recovered” inmates:
 5

6

 7

8

9

10

11

12

13

14

15               As detailed, supra, Doctor Homer Venters report, submitted in

16 Central District of California No. 2:20-cv-04450-CBM-PVC, ECF 101-1,

17

18    77   Declaration of Shamsher Samra, M.D., exhibit in Carvajal, No. 20-cv-4450.

19
      78   Id.



                               Compassionate Release Motion
                                               – 31 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.14005 Page 35 of 66




 1 provides a comprehensive overview of the situation in FCI Lompoc.79

2 Review of this report provides the court with insight into the conditions

 3 in this facility.

4             This Court would not be alone in its concern for vulnerable

 5 defendants at Lompoc. District courts around the country have granted

6 compassionate release for nonviolent defendants with health concerns

 7
      putting them at risk of death or hospitalization, particularly at Lompoc:
8
              United States v. Kamaka, 2020 WL 2820139 (D. Haw. May 29,
9
              2020) (granting emergency motion for compassionate release for
              Lompoc inmate: 49-year-old defendant with hypertension. The
10            Court recognized that the “true case count may be much higher”
              than reported by BOP);
11
              United States v. Gorai, 2020 WL 1975372 (D. Nev. Apr. 24, 2020)
12            (granting compassionate release for asthmatic Lompoc inmate);

13            United States v. Young, 2020 WL 2614745 (W.D. Wash. May 22,
              2020) (granting compassionate release to a 64-year-old black
14            Lompoc inmate with hypertension and chronic kidney disease);

15            United States v. Barber, 466 F.Supp.3d 1127 (D. Or. 2020)
              (granting compassionate release to Lompoc inmate with
16            hypertension and diabetes, who tested positive for the coronavirus);

17            United States v. Connell, 2020 WL 2315858 (N.D. Cal. May 8, 2020)
              (published order) (granting compassionate release for 69-year-old
18            Lompoc inmate with hypertension, high cholesterol, and diabetes);

19    79   (Attached as Exhibit D.)



                              Compassionate Release Motion
                                               – 32 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14006 Page 36 of 66




 1
            United States v. Pippin, 2020 WL 2602140 (W.D. Wash. May 20,
2           2020) (granting compassionate release to Lompoc inmate with
            pancytopenia, which made him particularly vulnerable to COVID-
 3          19);

4           United States v. Robinson, 2020 WL 1982872 (N.D. Cal. Apr. 27,
            2020) (granting compassionate release to Lompoc inmate who
 5          suffered   from    hypertension   and    psoriasis requiring
            immunosuppressant medications: “Lompoc Prison is currently
6           battling one of the most serious COVID-19 outbreaks in the
            nation.”).
 7
            Lompoc is simply too dangerous for Mr. Flaherty given his chronic
8

9 kidney condition.

10          In sum, Mr. Flaherty has a confirmed COVID-19 risk factor—

11 chronic kidney disease—and is housed in an institute where the virus

12
      has been prevalent in the past and not managed well. The facility is
13
      understaffed and ill-equipped to handle his chronic condition.                 Mr.
14
      Flaherty is a strong candidate for a modification of his sentence under 18
15

16 U.S.C. § 3582(c)(1)(A)(i).

17

18

19


                              Compassionate Release Motion
                                              – 33 –
     Case 2:08-cr-00137-WFN        ECF No. 2923     filed 12/17/20   PageID.14007 Page 37 of 66




 1             THIS COURT SHOULD PLACE MOVANT FLAHERTY ON
               HOME CONFINEMENT FOR THE REMAINDER OF HIS
2              SENTENCE   BECAUSE    HE   MEETS THE LEGAL
               REQUIREMENTS FOR COMPASSIONATE RELEASE AND
 3             EQUITY REQUIRES THAT RESULT

4              A. Flaherty has Met the Exhaustion Requirement

 5             Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant must exhaust

6 administrative remedies with the BOP or wait thirty days after

 7 submitting a request for compassionate release to the warden, whichever

8 comes first. See 18 U.S.C. § 3582(c)(1)(A) (2020 rev. ed.). Mr. Flaherty

9 has met those requirements.

10             Exhibit B to this filing details Mr. Flaherty’s efforts to exhaust his

11 administrative remedies. He filed a request for “compassionate release”

12 on August 5, 2020.80 Lompoc officials took more than thirty days to

13 respond.81          Therefore, Mr. Flaherty has met § 3582(c)(1)(A)’s modest
14 exhaustion requirements. Cf. United States v. Burill, 445 F.Supp.3d 22,

15
      (N.D. Cal. 2020) (explaining inmate Burill exhausted his request by
16
      emailing the Associate Warden even though the government maintained
17

18    80   (See Ex. B, at 1-3.)
19    81   (See id. at 9.)



                                  Compassionate Release Motion
                                                  – 34 –
     Case 2:08-cr-00137-WFN       ECF No. 2923     filed 12/17/20   PageID.14008 Page 38 of 66




 1 that the prison “did not understand [Burill’s] email to be a submitted

2 request for a sentence reduction within the meaning of 18 U.S.C. section

 3 3282”).

4              Mr. Flaherty went beyond these requirements as he filed an appeal

 5 of the warden’s decision; also known as a BP-9 appeal.82 At this time,

6 counsel for Flaherty does not know the status of that appeal. However,

 7
      Mr. Flaherty did correspond with counsel on November 7, 2020, by way
8
      of the prison’s inmate email system stating that he made a formal request
9
      for release “for the third time.”
10
               Mr. Flaherty meets 18 U.S.C. § 3582(c)(1)(A)’s exhaustion
11
      requirements.
12
               B. Mr. Flaherty Seeks a Modification of his Sentence
13
               Mr. Flaherty seeks to convert his remaining custodial sentence into
14
      a term of supervised release with a home confinement condition. His
15
      request is grounded in, and authorized by, 18 U.S.C. § 3582(c)(1)(A).83
16
      82   (See id. at 10-11.)
17
      83The term “compassionate release” is a “misnomer.” United States v. Brooker,
      976 F.3d 228, 237 (2d Cir. 2020). Title “18 U.S.C. § 3582(c)(1)(A):
18
                   in fact speaks of sentence reductions. A district court could,
19                 for instance, reduce but not eliminate a defendant's prison



                                 Compassionate Release Motion
                                                 – 35 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14009 Page 39 of 66




 1          In § 3582, Congress explicitly empowered courts to convert time

2 remaining on custodial sentences to home confinement via supervision.

 3 The Court “may reduce the term of imprisonment” and “may impose a

4 term of probation or supervised release with or without conditions that

 5 does not exceed the unserved portion of the original term of

6 imprisonment.” 18 U.S.C. § 3582(c)(1)(A) (2020 rev. ed.); accord United

 7
      States v. McCoy, CA No. 20-6821, 2020 WL 7050097, at *2 (4th Cir. Dec.
8
      2, 2020) (describing the First Step Act’s changes to federal sentencing
9
      law). The power lies in that statute. See United States v. Jones, No. 20-
10
      3701, 2020 WL 6817488, at *3 n.7 (7th Cir. Nov. 20, 2020).
11
            Statutory and case law authority support the remedy Mr. Flaherty
12
      seeks.84
13

14
                 sentence, or end the term of imprisonment but impose a
15               significant term of probation or supervised release in its
                 place. Id. Beyond this, a district court's discretion in this
                 area—as in all sentencing matters—is broad.
16
      Id. (citing United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008) (en banc)).
17
      The United States Attorney’s Office sometimes misinterprets this request
      84
   for relief as an attempt to convince the Bureau of Prisons to release a prisoner
18 to home confinement under 18 U.S.C. § 3624(c). It is true that BOP has
   exclusive authority under that provision. It is also irrelevant to this motion.
19


                              Compassionate Release Motion
                                              – 36 –
     Case 2:08-cr-00137-WFN      ECF No. 2923     filed 12/17/20   PageID.14010 Page 40 of 66




 1               C. COVID-19 Poses a Serious Problem for Penal Institutions

2                On March 11, 2020, the World Health Organization (“WHO”)

 3 officially classified the spread of COVID-19, the disease caused by the

4 novel coronavirus, as a pandemic.85 On March 13, 2020, the President

5 declared a national emergency due to the evolving threat of the

6 coronavirus (COVID-19) outbreak. To slow the spread of the disease, the

 7 Centers for Disease Control and Prevention [hereinafter CDC] has

8 broadly advised people to take basic preventive actions, such as avoiding

9 crowds, staying six feet away from others, keeping surfaces disinfected,

10 and frequently washing their hands or using hand sanitizer.86

11
                 These precautions are difficult for incarcerated individuals. Public
12
      health experts warn that incarcerated individuals “are at special risk of
13
      infection” and are “less able to participate in proactive measures to keep
14

15

16

17     85 WHO Characterizes COVID-19 as a Pandemic, World Health Organization
      (March 11, 2020), https://www.who.int/dg/speeches/detail/who-director-
      general-s-opening-remarks-at-the-media-briefing-on-covid-19.
18
      86   Id.
19


                                Compassionate Release Motion
                                                – 37 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14011 Page 41 of 66




 1 themselves safe.”87         The conditions in BOP facilities are therefore,

2 unfortunately, a hospitable environment for COVID-19 to spread.88

 3          Whatever precautions and procedures BOP undertake to safeguard

4 its inmates, it is plain that prisons are a dangerous place to be during a

 5 pandemic.

6           Epidemiology researchers from Washington State University,
 7
      University of Pennsylvania, University of Tennessee, and the ACLU
8
      estimate that jails alone, by spreading infections to the community, may
9
      increase the total coronavirus death count “by almost another 100,000”
10

11

12

13

14
   87 Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-

15 President  Mike Pence, and Other Federal, State, and Local Leaders from
   Public Health and Legal Experts in the United States (March 2, 2020),
   https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-
16 19_letter_from_public_health_and_legal_experts.pdf
   88 Joseph A. Bick, Infection Control in Jails and Prisons, Clinical Infectious
17 Diseases 45(8): 1047-1055 (2007), available at https://doi.org/10.1086/521910;
   Vice, “Sick Staff, Inmate Transfers, and No Tests: How the U.S. is Failing
18 Federal   Inmates as Coronavirus Hits” (Mar. 24, 2020), available at
   https://www.vice.com/ en_us/ article/jge4vg/sick-staff-inmate-transfers-and-
   no-tests-how-the-us-is-failing-federal-inmates-as-coronavirus-hits.
19


                              Compassionate Release Motion
                                              – 38 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14012 Page 42 of 66




 1 people.89 BOP simply cannot box hundreds of inmates into a dormitory

2 and expect anything other than rapid viral spread.90

 3          These graphs demonstrates BOP’s inability to control COVID-19’s

4 spread:

 5

 6

 7

8
     ACLU, COVID-19 Model Finds Nearly 100,000 More Deaths Than Current
      89
   Estimates, Due to Failures to Reduce Jails, at 1 (April 2020) (available at
 9 https://bit.ly/2OdejRb); accord Michael Olive, How COVID-19 in Jails and
   Prisons Threatens Nearby Communities, PEW Charitable Trusts (July 1,
10 2020), available at: https://bit.ly/3fag9yc (“Not only can the virus be brought
      into jails and prisons, but it also can leave those facilities and spread widely
      into surrounding communities and beyond.”)
11
     Joseph J. Amon, an infectious disease epidemiologist and Director of Global
      90
   Health and Clinical Professor in the department of Community Health and
12 Prevention at the Drexel Dornsife School of Public Health, has studied
   infectious diseases in detention settings and states:
13           Detention facilities have even greater risk of infectious
             spread because of conditions of crowding, the proportion of
14           vulnerable people detained, and often scant medical care.
             People live in close quarters and are also subject to security
             measures which prohibit successful “social distancing” that
15           is needed to effectively prevent the spread of COVID-19.
             Toilets, sinks, and showers are shared, without disinfection
             between use. Food preparation and food service is
16           communal, with little opportunity for surface disinfection.
             The crowded conditions, in both sleeping areas and social
17           areas, and the shared objects (bathrooms, sinks, etc.) will
             facilitate transmission.
18 United States v. Rodriguez, 451 F.Supp.3d 392, 403 (E.D. Penn. 2020).

19


                              Compassionate Release Motion
                                              – 39 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14013 Page 43 of 66




 1

2

 3

4

 5

6

 7

8

9

10

11

12

13

14

15

16

17

18

19


                              Compassionate Release Motion
                                              – 40 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.14014 Page 44 of 66




 1             There is, however a solution—reduce the prison population. Courts

2 from around the country have heeded the call from legal and medical
      experts by releasing vulnerable inmates from BOP facilities.91 Granting
 3
      compassionate release reduces COVID-19 risks for both inmates and
4
      staff.
 5
               D. Mr. Flaherty is at High Risk of Hospitalization or Death Due to
6                 Coronavirus and the Conditions at Lompoc

               In evaluating the coronavirus outbreak, courts have found
 7

8
      extraordinary and compelling reasons for compassionate release when an

9 inmate shows both a particularized susceptibility to the disease and a

10 particularized risk of contracting the disease at his prison facility. See

11

12     In 2019, federal courts granted 145 compassionate release motions;
      91
   incarcerated individuals filed ninety-six (67.1%) of the motions, and the BOP
13 filed the other forty-seven (32.9%). United States v. Jones, 2020 WL 6817488,
   at *5 (citing U.S. Sentencing Commission, The First Step Act of 2018: One
   Year of Implementation, at 47 & n.43 (Aug. 2020). Since then the pace has
14 increased  markedly:
                  We are now well into the second year of the First Step Act's
15                implementation, a year defined by COVID-19.” Id. The
                  BOP denied or ignored more than 98% of compassionate
                  release requests in the first three months of the
16                pandemic. Now unhindered by the BOP's procedural bars,
                  incarcerated persons’ filing and federal courts’ granting §
17                3582(c)(1)(A) motions have surged this year. 10,940 federal
                  prisoners applied for compassionate release between March
                  and May 2020, and federal courts have compassionately
18                released an estimated 1,700 persons in 2020 so far.

19 Id. (citation sources omitted).


                              Compassionate Release Motion
                                               – 41 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14015 Page 45 of 66




 1 United States v. Feiling, 453 F.Supp.3d 832, 841 (E.D. Va. 2020) (citing,

2 inter alia, United States v. Edwards, 451 F.Supp.3d 562, 567-69 (W.D.

 3 Va. 2020)).      Several courts have held that “the fear of contracting a

4 communicable disease” alone cannot be considered an “extraordinary and

 5 compelling reason” to justify a sentence modification. Id. (citing United

6 States v. Clark, 451 F.Supp.3d 651, 655-56 (M.D. La. 2020) (internal

 7
      quotation marks and emphasis omitted)).
8
            That said, the Court is not cabined to considerations about COVID-
9
      19 and its impact in what factors it may consider in determining whether
10
      “extraordinary and compelling” conditions exist. See United States v.
11
      Coy, 2020 WL 7050097, *9 (Dec. 2, 2020) (“In short, we agree with the
12
      Second Circuit and the emerging consensus in the district courts: There
13
      is as of now no “applicable” policy statement governing compassionate-
14
      release motions filed by defendants under the recently amended
15
      § 3582(c)(1)(A), and as a result, district courts are “empowered. . .to
16
      consider any extraordinary and compelling reason for release that a
17
      defendant might raise.” (citing Zullo, 976 F.3d at 230.); see also United
18
      States v. Rodriguez, 451 F.Supp.3d 392, 396 (E.D. Penn. 2020) (Congress
19


                              Compassionate Release Motion
                                              – 42 –
     Case 2:08-cr-00137-WFN       ECF No. 2923     filed 12/17/20   PageID.14016 Page 46 of 66




 1 never defined the term “extraordinary and compelling reasons,” except to

2 state that “[r]ehabilitation ... alone” does not suffice (citing 18 U.S.C.

 3 § 994(t) . . . and § 1B1.13 is “clearly outdated”).

4              Mr. Flaherty’s advances more than a general fear of contracting

 5 COVID-19.            He has a chronic, incurable, condition−Stage III kidney
6 disease.92 As documented in Dr. Venter’s report, Lompoc is short-staffed

 7
      and overwhelmed by dealing with the pandemic.93 Mr. Flaherty will not
8
      receive the care he needs to combat his condition and prevent further
9
      deterioration.94
10
               The Centers for Disease Control and Prevention (CDC) recognizes
11
      those with kidney disease “are at advanced risk of severe illness from the
12
      virus that contains COVID-19” regardless of age.95 See United States v.
13

14    92   (See Ex. F, at 1-2, 14-15, 25, 57.)

15
      93   (See Ex. C, at 12, 23.)
      For instance, controlling blood sugar and exercising at least thirty minutes
      94

16 a day  helps to slow progression. See Managing Chronic Kidney Disease (Dec.
   15, 2020), https://bit.ly/3oUfqFR. Dietary restrictions help the process. (See
   id.) It is difficult for Mr. Flaherty to follow these guidelines in an environment
17 where he has no choice but to eat the good given to him and lock-downs prevent
   exercise.
18 95 See CDC, People with Certain Medical Conditions (Dec. 12, 2020),
   https://bit.ly/3lQrx5V
19


                                Compassionate Release Motion
                                                 – 43 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.14017 Page 47 of 66




 1 Davidson, 2020 WL 4877255, at *18 (W.D. Penn. 2020) (“Here, there is

2 no doubt that Mr. Davidson is suffering from a serious medical condition

 3 from which he is not expected to recover: chronic kidney disease.”). BOP

4 is unlikely to ameliorate this condition in custody. Cf. id.

 5            Mr. Flaherty bases his motion for compassionate release on
6 conditions that have changed since his October 14, 2009 sentencing.96 He

 7
      meets the criteria for release because the BOP is not equipped to contain
8
      COVID-19 and protect vulnerable inmates such as Mr. Flaherty from
9
      death or lasting complications. Nor will the facility be able to treat his
10
      chronic condition.
11
              E. The Equities, and 3353(a) Factors, Support Movant Flaherty’s
12               Request for a Sentencing Modification

              Section 3582(c) directs courts to consider 18 U.S.C. § 3553(a)
13

14 sentencing factors when determining a petition for compassionate

15 release. See 18 U.S.C. § 3582(c)(1)(A) (2020 rev. ed.); see also United

16 States v. Ruffian, 978 F.3d 1000, 1003 (6th Cir. 2020) (explaining that

17 district courts may deny relief under § 3553(a) factors even if

18

19    96   (See ECF 183 (minutes of proceeding); see also id. at 185 (Judgment).)



                              Compassionate Release Motion
                                               – 44 –
     Case 2:08-cr-00137-WFN      ECF No. 2923     filed 12/17/20   PageID.14018 Page 48 of 66




 1 “extraordinary and compelling” reasons would otherwise justify relief).

2 Consideration of those factors supports Mr. Flaherty’s request for

 3 release. 97

4              1. Protect the Public from Further Crimes and Provide Needed
                  Educational and Vocational Training:
 5
               Mr. Flaherty has used his time in prison to better himself to avoid
6
      recidivism. He has taken a myriad of classes, including college credit
 7
      courses.98      Cf. Pepper v. United States, 562 U.S. 476, 490-93 (2011)
8

9     97 Eight Amendment concerns also support Mr. Flaherty’s request for a
      sentencing modification. As noted, however, by the Supreme Court of the
      United States:
10
               [W]hen the State takes a person into its custody and holds him
11             there against his will, the Constitution imposes upon it a
               corresponding duty to assume some responsibility for his safety
               and general well being.... The rationale for this principle is simple
12             enough: when the State by the affirmative exercise of its power so
               restrains an individual's liberty *631 that it renders him unable to
               care for himself, and at the same time fails to provide for his basic
13             human needs—e.g., food, clothing, shelter, medical care, and
               reasonable safety—it transgresses the substantive limits on state
               action set by the Eighth Amendment.
14
      DeShaney v. Winnebago County Dep't of Soc. Servs., 489 U.S. 189, 199-200
15 (1989).
          Thus the Eighth Amendment is violated when the conditions at a jail
16 deprive inmates of one or more basic human needs,. See Wilson v. Seiter, 501
   U.S. 294, 300 (1991). This basic human need for “reasonable safety” prohibits
   the housing of inmates in situations likely to lead to the spread of illness,
17 sickness, and communicable disease. See Helling v. McKinney, 509 U.S. 25,
   33 (1993); accord Youngberg v. Romeo, 457 U.S. 307, 315-16 (1982) (stating
18 that it is “cruel and unusual punishment to hold convicted criminals in unsafe
   conditions”).
19    98   (See Ex. A, at 6.)



                                Compassionate Release Motion
                                                – 45 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14019 Page 49 of 66




 1 (allowing courts to consider favorable post-sentencing rehabilitation into

2 account during resentencing).

 3

4

 5

6

 7

8

9

10

11

12

13

14

15

16

17

18

19


                              Compassionate Release Motion
                                              – 46 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14020 Page 50 of 66




 1

2

 3

4

 5

6

 7

8

9

10

11

12

13

14

15

16

17

18

19


                              Compassionate Release Motion
                                              – 47 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14021 Page 51 of 66




 1          Mr. Flaherty has paid his financial obligations and earned a

2 significant number of credits under the Second Chance Act:

 3

4

 5

6

 7

8

9

10

11

12

13

14
            With one exception that occurred many years ago, where Mr.
15
      Flaherty found tobacco while working and unwisely decided to keep it, he
16
      has had an exemplary record in prison.
17

18

19


                              Compassionate Release Motion
                                              – 48 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14022 Page 52 of 66




 1          Mr. Flaherty has earned BOP’s trust. In his job as farm driver and

2 clerk, he delivers products to other BOP facilities. This required BOP to

 3 issue him an indefinite furlough for this purpose:

4

 5

6

 7

8

9

10

11

12

13

14

15

16

17

18

19


                              Compassionate Release Motion
                                              – 49 –
     Case 2:08-cr-00137-WFN        ECF No. 2923     filed 12/17/20   PageID.14023 Page 53 of 66




 1             The Bureau of Prisons does not believe Mr. Flaherty poses a risk of

2 danger to the community. Neither should this Court.

 3             This Court has the unique opportunity to verify Mr. Flaherty’s

4 progress. A recent article from the National Association of Institutional

 5 Agribusiness interviewed Mr. Flaherty and his supervisor.99                           The
6 supervisor’s report of Mr. Flaherty’s is glowing:

 7

8

9

10

11

12

13

14

15

16

17

18

19    99   (See Ex. A, at 7-9.)



                                  Compassionate Release Motion
                                                  – 50 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14024 Page 54 of 66




 1          Mr. Flaherty asks this Court to consider his remarkable

2 achievements. “He’s found a new direction in his life.”

 3          2. The Nature and Circumstances of the Offense and the Need to
               Protect the Public
4
            While Mr. Flaherty’s history of narcotics distribution is disturbing,
 5
      he does not appear to have any convictions involving violence or sexual
6
      predation.100
 7
            Mr. Flaherty has been in custody for more than twelve years on this
8
      offense.   The justification for such draconian sentences is that they
9
      reduce crime. In the case of non-violent drug offenses, however, evidence
10
      suggests the opposite.101
11

12

13
   100 (See Presentence Investigation Report (PSR) ¶¶ 111-84 (detailing Mr.
14 Flaherty’s criminal history)). Mr. Flaherty does not include his arrest history
   in this summary as predicating a sentencing decision based on an arrest
15 violates the due process right to the presumption of innocence. See, e.g.,
   United States v. Johnson, 648 F.3d 273, 277-79 (5th Cir. 2011).
16      See, e.g., Saadatman, Toma, & Choquette, The War on Drugs and Crime
      101
      Rates, J. of Bus. & Econ. Research, Vo. 10, No. 5 (2012), available at
   https://www.researchgate.net/publication/315583486 (finding the
17 incarceration of drug offenders causes a crowding-out effect in prisons,
   releasing non-drug offenders and thereby increasing, rather than reducing
18 crime); see also Mark Thornton, The Economics of Prohibition (1991)
   (revealing how prohibition inevitably creates incentives for producers to
   increase the potency of drugs and alcohol products distributed via the black
19 market).


                              Compassionate Release Motion
                                              – 51 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14025 Page 55 of 66




 1          The government will point to Mr. Flaherty’s recidivism regarding

2 drug offenses as a basis for disallowing a sentencing modification. Fair

 3 enough. However, from an economics standpoint it is not at all surprising

4 that the strong pull of free market forces repeatedly ensnared Mr.

 5 Flaherty. The more the government attempts to restrict the supply of

6 narcotics by incarcerating distributor, the more the market responses by

 7
      increasing the rate of return for suppliers.102 It is a vicious cycle and one
8
      the government will never win. It hasn’t to date but the costs to society,
9
      both pecuniary and socially, have been significant.
10
            Yet, the crime is not truly victimless. Mr. Flaherty recognizes his
11
      actions have caused significant social harm.                Still, courts find the
12
      relatively nonviolent, market-based aspect of drug distribution crimes
13

14
     See, e.g, Benjamin Powell, The Economics Behind the U.S. Government’s
      102

15 Unwinnable   War on Drugs, The Library of Economics and Liberty (July 1,
   2013), available at
   https://www.econlib.org/library/Columns/y2013/Powelldrugs.html (Dec. 12,
16 2020).
          There is no question drug distribution is a free market activity. If the
17 global drug trade were a country, it would have one of the top twenty
   economies in the world. In 2005, the United Nations estimated the global
18 illegal drug trade is worth more than $320 billion. See Richard Branson, The
   War on Drugs a Trillion-Dollar Failure, CNN Opin. (Dec. 7, 2012),
   https://www.cnn.com/2012/12/06/opinion/branson-end-war-on-
19 drugs/index.html.


                              Compassionate Release Motion
                                              – 52 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14026 Page 56 of 66




 1 mitigating. For instance, in United States v. Jones, No. 20-3701, 2020

2 WL 6817488, at *12 (6th Cir. Nov. 20, 2020), the district court, while

 3 ultimately denying early release, looked favorably upon the fact Mr.

4 Jones’ instant conviction was for a non-violent drug offense and “he has

 5 behaved well during his current incarceration.” See also United States

6 v. Luna, 2020 WL 4696621, at *3 (N.D. Cal. Aug. 13, 2020) (finding Mr.

 7
      Luna would not pose a danger to the community if released because his
8
      instant and prior offenses involved immigration “and non-violent drug
9
      offenses).
10
              Before the instant offense, the longest sentence Mr. Flaherty served
11
      was forty-six months.103 He has served three times that amount in the
12
      case sub judice. This Court can take a chance that the lesson has finally
13
      made its required mark. If it hasn’t, this Court would be fully empowered
14
      to send him right back to prison given his supervision term would be at
15
      least ten years. Because his crime of conviction is a Class A felony, it can
16
      send him back to prison for up to five years and them put him right back
17
      on supervision. See 18 U.S.C. § 3583(e)(3)(2018).
18

19
      103   (See PSR ¶ 46.)


                              Compassionate Release Motion
                                              – 53 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14027 Page 57 of 66




 1          The risk in releasing Mr. Flaherty to home confinement is low. The

2 benefit to him, and society given his significant strides in job training and

 3 rehabilitation, are high.        Mr. Flaherty respectfully asks this Court to

4 take a chance on him. It may be surprised at the results.

5           3. Deterrence
6           Keeping Mr. Flaherty in prison does not serve a deterrent purpose.

 7 The National Institute of Justice (NIJ), an arm of DOJ itself, recognizes

8 that: “Sending an individual convicted of crime to prison isn’t a very

9 effective way to deter crime.”104 What deters crime is the “certainty of

10 being caught,” not the harshness of punishment. “Research shows clearly

11
      that the chance of being caught is a vastly more effective deterrent than
12
      even draconian punishment.”105
13
            Adding to the NIJ’s conclusion is proof from the Sentencing
14
      Commission, which recently released a compelling study proving that
15
      longer sentences do not afford additional deterrence. In July 2020, the
16
      commission published a lengthy study comparing two groups:
17

18
       Nat’l Institute. of Justice, Five Things About Deterrence (June 5, 2016),
      104

   https://bit.ly/2XA9g2s.
19 105
       Id. (emphasis added).


                              Compassionate Release Motion
                                              – 54 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14028 Page 58 of 66




 1 (1) offenders released on average three-years early under the drugs-

2 minus-two guideline amendment; and (2) offenders who would have been

 3 eligible but completed their entire sentences before the amendment.106

4 The verdict: longer sentences have no deterrent effect. “There was no

 5 statistically significant difference in the recidivism rates” between the

6 groups—in fact, the early-release group actually had a slightly lower

 7
      recidivism rate.107 Thus, both the NIJ and Sentencing Commission agree
8
      that holding Mr. Flaherty in prison longer will serve no deterrent
9
      purpose.
10
            A term of imprisonment was not the only punitive impact of Mr.
11
      Flaherty’s arrest and conviction. He agreed to forfeit the gains from this
12
      crime including $23,246.61 in cash and numerous assets.108 Given Mr.
13
      Flaherty was gainfully employed in the construction industry at the time
14
      of the offenses, it is reasonable to posit that not all of what he forfeited
15
      was criminally tainted.
16

17     U.S. Sentencing Commission, Retroactivity & Recidivism: The Drugs Minus
      106

   Two Amendment (July 2020), https://bit.ly/3e62vN0).
18 107 Id. at 6 (noting that the Retroactivity Group recidivated at 27.9%, while the
   Comparison Group that served the higher sentences recidivated at 30.5%).
19 108 (See ECF 1246, Plea Agreement, at 19-20.)


                              Compassionate Release Motion
                                              – 55 –
     Case 2:08-cr-00137-WFN     ECF No. 2923     filed 12/17/20   PageID.14029 Page 59 of 66




 1
              Significantly, as discussed during his sentencing, the government
2
      seized his home. Mr. Flaherty maintained he purchased it with lawful
 3
      funds. Law enforcement failed to maintain the residence during the
4
      winter causing pipes to freeze thereby ruining the residence. This caused
5
      hardship to the family.109
6
              Mr. Flaherty realizes these occurrences were the product of his
 7
      criminal activity.       In mentioning them, he does not wish to cast
8

9
      aspersions or blame. He only asks that the Court consider it in gauging

10 the quantum of punishment already imparted.

11            4. History and Characteristics
              There is no contesting the fact that Mr. Flaherty’s criminal history
12
      contains arrests for drug abuse and drug dealing. That history only tells
13

14 part of his story.

15            Mr. Flaherty’s exposure to drugs came at an early age. When he

16 was five years old and living in California, his parents would leave him

17 with his grandparents, Ed and Florence Slaughter. Ed and Florence used

18

19    109   (See ECF 2654, Sentencing Transcript, at 11-12.)



                              Compassionate Release Motion
                                               – 56 –
     Case 2:08-cr-00137-WFN        ECF No. 2923     filed 12/17/20   PageID.14030 Page 60 of 66




 1 marijuana, and Ed would give young Flaherty marijuana because he

2 thought it was “humorous.”110 This exposure to drugs continued through

 3 elementary, junior high, and high school.

4              While living in Spokane, young Flaherty’s mother had a

 5 relationship with Michael Barnes, who was heavily involved in both drug

6 dealing and abuse.111 Michael Barnes was the closest thing Mr. Flaherty

 7
      had to a father and he looked up to him. By the time he was eleven, Mr.
8
      Flaherty was regularly using marijuana with Mr. Barnes.112
9
               When Mr. Flaherty was in high school, Michael Barnes would give
10
      Daniel Flaherty marijuana to sell to his classmates. Eventually, Michael
11
      Barnes and Daniel Flaherty began to use “hard” drugs such as cocaine,
12
      acid,       heroin,      crack,       psilocybin       mushrooms,         LSD,     and
13
      methamphetamines.            113   In fact, Michael Barnes gave Flaherty more
14
      marijuana to sell at school to help pay for their hard drug habit. Mr.
15

16
      110   (See PSR ¶¶ 215-23.)
17
      111   (See id. ¶¶ 215-16.)
18    112   (See id. ¶¶ 215, 218.)
19    113   (See id. ¶ 218.)



                                Compassionate Release Motion
                                                  – 57 –
     Case 2:08-cr-00137-WFN       ECF No. 2923     filed 12/17/20   PageID.14031 Page 61 of 66




 1 Flaherty’s drug abuse and dealing continued well into his 20s and 30s as

2 outlined by the PSI Report.

 3             Another fact not indicated by his Mr. Flaherty’s criminal history is

4 his work ethic. Around 2004, Defendant Flaherty began to develop a

 5 career in the construction industry. As stated by the Presentence

6 Investigation Report, Mr. Flaherty “participated in a heavy equipment

 7
      operator’s course through Spokane Community College” in 2005, which
8
      he found “to be a very positive experience that helped him to obtain good
9
      jobs.”114
10
               The situation has changed now for Mr. Flaherty. He has strong
11
      outside support, a robust release plan and a plan for obtaining medical
12
      insurance and care.115
13
               5. Avoiding Unwarranted Sentencing Disparities
14
               A court can consider sentencing disparities with other co-
15
      defendants when sentencing a defendant. See United States v. Daas, 198
16
      F.3d 1167, 1180-81 (9th Cir. 1999); accord United States v. Ray, 930 F.2d
17

18    114   (See id. at ¶¶ 229-33.)
19    115   (See Ex. A, at 1-2; Ex. B, at 2.)



                                Compassionate Release Motion
                                                 – 58 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14032 Page 62 of 66




 1 1368, 1373 (9th Cir. 1991) (noting that disparity in sentencing among co-

2 defendants is “one of the most important evils the guidelines were

 3 intended to cure.”)

4           At the time of his original sentencing, Mr. Flaherty’s sentence was

 5 in excess of those of his codefendants:

6

 7

8

9

10

11

12
            Mr. Flaherty recognizes there are many differences in conduct and
13
      prior history that can account for the differences. Still, Mr. Flaherty does
14
      believe it salient to consider that he has already done more time than
15

16
      many of his codefendants.

17          Mr. Flaherty respectfully submits that § 3553(a) sentencing factors

18 weigh in favor of a sentencing modification.

19


                              Compassionate Release Motion
                                              – 59 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14033 Page 63 of 66




 1                                       CONCLUSION

2 It has long been said that a society’s worth can be judged by taking stock
      of its prisons.
 3
      -Justice Sotomayor116
4

 5            Mr. Flaherty recognizes he committed a serious crime that

6 warrants a serious sentence. To date he has served more than twelve

 7 years. While he recognizes this Court imposed a significantly larger

8 sanction, this Court did not, and could not, have foreseen the COVID-19

9 pandemic that would scar the world with its grim presence. Mr. Flaherty

10 is confident this Court meant to impose a fair, just, and reasonable

11 sentence. That sentence did not include the prospect of an early demise

12 or serious lingering health complications. See generally United States v.

13 Safirstein, 827 F.2d 1380, 1385 (9th Cir. 1987) (explaining that a

14 sentence based on a material misapprehension of fact violates due

15 process).

16

17

18
      116   Valentine v. Collier, 140 S. Ct. 1598 (2020) (Sotomayor, J., statement on
19 denial of application to vacate stay).


                              Compassionate Release Motion
                                              – 60 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14034 Page 64 of 66




 1          As one court explained:

2              [These facilities] are plainly not equipped to protect
               Petitioners from a potentially fatal exposure to COVID-
               19. While this deficiency is neither intentional nor
 3             malicious, should we fail to afford relief to Petitioners
               we will be a party to an unconscionable and possibly
               barbaric result. Our Constitution and laws apply
4              equally to the most vulnerable among us, particularly
               when matters of public health are at issue. This is true
5              even for those who have lost a measure of their
               freedom. If we are to remain the civilized society we
               hold ourselves out to be, it would be heartless and
6              inhumane not to recognize Petitioners’ plight. And so
               we will act.
 7 Thakker v. Doll, 451 F. Supp. 3d 358, 371 (M.D. Pa. 2020).

8           Mr. Flaherty meets the statutory and equitable criteria for

9 compassionate release. He has a serious, high-risk medical condition.

10 Not only is he in enhanced danger if he contracts COVID-19, BOP cannot

11 provide the care he needs to avoid needing a kidney transplant. He seeks

12 not liberty, but a form of punishment that does not include the danger of

13 chronic illness or death.

14          For these reasons, in the interests of justice and fairness, Daniel
15
      Allen Flaherty respectfully requests this Court enter a time-served
16
      sentence, increase his term of supervised release, and have him serve
17
      that remaining time on home confinement.
18

19


                              Compassionate Release Motion
                                              – 61 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14035 Page 65 of 66




 1 Dated: December 17, 2020.

2                                    Federal Defenders of Eastern Washington &
                                     Idaho
 3

4
                                     /s/ Jason F. Carr
 5                                   JASON F. CARR
                                     Chief Appellate Attorney
6                                    Nevada Bar No. 006587
                                     10 North Post Street, Suite 700
 7
                                     Spokane, Washington 99201
                                     (509) 624-7606
8
                                     Jason_Carr@fd.org
9

10

11

12

13

14

15

16

17

18

19


                              Compassionate Release Motion
                                              – 62 –
     Case 2:08-cr-00137-WFN    ECF No. 2923     filed 12/17/20   PageID.14036 Page 66 of 66




 1                            CERTIFICATE OF SERVICE

2 I certify that on December 17, 2020, I electronically filed the

 3 foregoing with the Clerk of the Court using the CM/ECF System. That

4 system will notify Assistant United States Attorney Earl Allan Hicks

 5 of this filing.

6

 7                                        /s/ Jason F. Carr
                                          JASON F. CARR,
8                                         Chief Appellate Attorney
                                          10 North Post Street, Suite 700
9                                         Spokane, Washington 99201
                                          t: (509) 624-7606
10                                        f: (509) 747-3539
                                          Jason_Carr@fd.org
11

12

13

14

15

16

17

18

19


                              Compassionate Release Motion
                                              – 63 –
